Citation Nr: 0414019	
Decision Date: 06/01/04    Archive Date: 06/10/04

DOCKET NO.  92-07 293	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to restoration of service connection for 
nicotine addiction.

2.  Entitlement to restoration of service connection for 
bronchitis.

3.  Entitlement to service connection for hypertension, 
including as secondary to nicotine addiction.

4.  Entitlement to service connection for heart disease, 
including as secondary to nicotine addiction.

5.  Entitlement to service connection for an acquired 
psychiatric disability, to include post-traumatic stress 
disorder, including as secondary to service-connected 
disability.

6.  Entitlement to service connection for hearing loss.

7.  Entitlement to service connection for tinnitus.

8.  Entitlement to service connection for headaches.

9.  Entitlement to service connection for disability 
manifested by dizziness.

10.  Entitlement to service connection for Meniere's disease.

11.  Entitlement to increased (compensable) evaluations for 
nicotine addiction and chronic bronchitis.

12.  Entitlement to an initial evaluation in excess of 30 
percent for sinusitis and rhinitis with headaches.

13.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. W. Loeb





INTRODUCTION

The veteran served on active military duty from March 1961 to 
August 1964.  The Board notes that the veteran's case 
involves a rebuilt claims file.

This case, which included the issue of entitlement to service 
connection for asbestosis, was remanded by the Board of 
Veterans Appeals (the Board) in May 2003 to the Department of 
Veterans Affairs (VA) Regional Office in North Little Rock, 
Arkansas (RO) for additional development.  Because an October 
2003 rating decision granted service connection for 
asbestosis, assigning a 10 percent evaluation effective May 
15, 2002, the issue of entitlement to service connection for 
asbestosis is no longer part of the veteran's appeal.  


FINDINGS OF FACT

1.  By January 1999 rating decision, the RO granted service 
connection for nicotine addiction and chronic bronchitis, 
effective November 12, 1997.

2.  In September 2000, the RO proposed severing service 
connection for nicotine addiction and chronic bronchitis; in 
December 2000, the RO severed service connection for those 
disabilities.

3.  The evidence reveals that the RO misapplied the pertinent 
regulations in granting service connection for nicotine 
addiction and chronic bronchitis.  

4.  The veteran does not have hypertension or heart disease 
that is related to military service or service-connected 
disability.

5.  The veteran does not have an acquired psychiatric 
disability, to include post-traumatic stress disorder (PTSD), 
which is related to service or service-connected disability.

6.  The veteran does not have hearing loss or tinnitus that 
is related to military service.

7.  The veteran does not have headaches that are related to 
military service.

8.  The veteran does not have a disability manifested by 
dizziness that is related to military service.

9.  The veteran does not have Meniere's disease that is 
related to military service.

10.  In light of the Board's finding that the December 2000 
severance by the RO of service connection for nicotine 
addiction and bronchitis was warranted, there is no longer a 
case or controversy regarding the issues of entitlement to 
compensable evaluations for nicotine addiction and 
bronchitis.  

11.  Manifestations of sinusitis and rhinitis, with 
headaches, do not include massive crusting and marked ozena 
with anosmia, postoperative sinusitis following radical 
operation with chronic osteomyelitis requiring repeated 
curettage or severe symptoms after repeated operations, near 
constant sinusitis characterized by headaches, pain, and 
tenderness and purulent discharge or crusting after repeated 
surgeries.

12.  Service connection is currently in effect for sinusitis 
and rhinitis with headaches, 30 percent disabling, and for 
asbestosis, 10 percent disabling.  The veteran's combined 
rating is 40 percent.

13.  The veteran has completed high school.  He has worked as 
a truck driver; he lasted worked full-time in approximately 
June 1985.

14.  Manifestations of the veteran's service-connected 
disabilities do not preclude him from securing or following a 
substantially gainful occupation.




CONCLUSIONS OF LAW

1.  The January 1999 rating decision which granted service 
connection for nicotine addiction and chronic bronchitis was 
clearly and unmistakably erroneous, and the December 2000 
rating decision severing service connection for those 
disabilities was proper.  38 U.S.C.A. §§ 1110, 1131, 5112, 
5107 (West 2002); 38 C.F.R. §§ 3.105(d), 3.303 (2003).

2.  Hypertension and heart disease were not incurred in or 
aggravated by active military duty, nor may they be presumed 
to have been so incurred, and they are not causally related 
to service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1131, 1137, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.310(a) (2003).    

3.  An acquired psychiatric disability, to include PTSD, was 
not incurred in or aggravated by active military duty or by 
service-connection disability.  38 U.S.C.A. §§ 1110, 1131, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.310(a) 
(2003).    

4.  Hearing loss and tinnitus were not incurred in or 
aggravated by active military duty, nor may sensorineural 
hearing loss be presumed to have been so incurred.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 
(2003).

5.  Headaches were not incurred in or aggravated by active 
military duty.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 
2002); 38 C.F.R. § 3.303 (2003).

6.  A disability manifested by dizziness was not incurred in 
or aggravated by active military duty.  38 U.S.C.A. §§ 1110, 
1131, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2003).

7.  Meniere's disease was not incurred in or aggravated by 
active military duty.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 
(West 2002); 38 C.F.R. § 3.303 (2003).

8.  There is no longer an issue of fact or law before the 
Board pertaining to whether a compensable evaluation is 
warranted for nicotine addiction or for chronic bronchitis, 
and the appeal is dismissed.  38 U.S.C.A. §§ 511, 7104, 7105, 
7111 (West 2002); 38 C.F.R. § 20.101 (2003).

9.  The criteria for an initial evaluation in excess of 30 
percent for service-connected sinusitis and rhinitis with 
headaches have not been met.  38 U.S.C.A. § 1155, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 4.7, 4.97, Diagnostic Codes 
6501-6522 (1996), Diagnostic Codes 6522-6513 (2003).

10.  The criteria for a total disability rating based upon 
individual unemployability have not been met.  38 U.S.C.A. 
§§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.340, 3.341, 4.16 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initial Considerations

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002).  Regulations implementing the VCAA have been 
enacted.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).

VA has a duty to notify the claimant of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  After having carefully reviewed the 
record on appeal, the Board has concluded that the notice 
requirements of the VCAA have been satisfied with respect to 
the issues decided herein.  

In June 2003, the RO sent the veteran a letter, with a copy 
to his representative, in which he was informed of the 
requirements needed to establish service connection, an 
increased rating, and a total rating.  In accordance with the 
requirements of the VCAA, the letter informed the veteran 
what evidence and information he was responsible for and the 
evidence that was considered VA's responsibility.  The letter 
explained that VA would make reasonable efforts to help him 
get additional evidence provided he authorized VA to obtain 
the additional evidence and properly identified it.  No 
additional private medical evidence was subsequently received 
from the veteran.  There is no indication in the record that 
additional evidence relevant to any of the issues decided 
herein is available and not part of the claims folder.  In 
fact, the veteran said in a November 2003 statement that 
there was no additional evidence to obtain.  Based on this 
record, the Board finds that VA's duty to notify has been 
satisfied.  

VA has a duty to assist the claimant in obtaining evidence 
necessary to substantiate a claim.  The VCAA also requires VA 
to provide a medical examination when such an examination is 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159.  In this regard, the Board 
notes the multiple private and VA medical records on file, 
including relevant VA examinations in July and September 
2003.  The Board concludes that all available evidence that 
is pertinent to the claims decided herein has been obtained 
and that there is sufficient medical evidence on file on 
which to make a decision on each issue.  There is no 
indication that additional relevant evidence exists, and the 
veteran has recently stated that there is no additional 
information that needs to be added to his VA claims folder 
with respect to the issues decided herein.

The veteran has been given ample opportunity to present 
evidence and argument in support of his claims, including at 
his personal hearings conducted over the years, with the most 
recent hearing in November 2003.  The Board additionally 
finds that general due process considerations have been 
complied with by VA.  See 38 C.F.R. § 3.103 (2003).  

The Board is aware of the recent United States Court of 
Appeals for Veterans Claims (Court) decision in the case of 
Pelegrini v. Principi, 17 Vet. App. 412 (2004).  In this 
case, it was essentially held that the notice and assistance 
provisions of the VCAA should be provided to a claimant prior 
to any adjudication of the claim.  However, the claims in 
this case had been filed and initial adjudication had taken 
place before the VCAA was enacted.  Thus, preadjudication 
notice was not provided nor was it possible to so provide.  
The Court decision did not contain a remedy under such facts, 
and there appears to be no effective remedy available given 
these facts. 

The VCAA provisions have been considered and complied with in 
this case.  There is no indication that there is additional 
evidence to obtain or that there is additional notice that 
should be provided.  Moreover, there has been a complete 
review of all of the evidence.  As such, there is no 
indication that there is any prejudice to the appellant by 
the order of the events in this case.  See Bernard v. Brown, 
4 Vet. App. 383 (1993).  Any error in the sequence of events 
is not shown to have any effect on the case or to cause 
injury to the appellant.  

Therefore, any such error is harmless and does not prohibit 
consideration of the issues on appeal on the merits.  See ATD 
Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); 
Miles v. Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 
1985).

Claims For Restoration of Service Connection

Laws and Regulations

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  In 
addition, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b); 38 
C.F.R. § 3.303(d).

Where a veteran served 90 days or more during a period of war 
or during peacetime service after December 31, 1946, and 
certain specified disabilities become manifest to a degree of 
10 percent or more within one year from date of termination 
of such service, such disease(s) shall be presumed to have 
been incurred in service, even though there is no evidence of 
such disease(s) during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. 
§§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.


Legislation was enacted prohibiting service connection for a 
death or disability on the basis that it resulted from an 
injury or disease attributable to the use of tobacco products 
by a claimant during the claimant's military service.  38 
U.S.C.A. § 1103 (West 2002); see also Internal Revenue 
Service Restructuring and Reform Act of 1998, Pub. L. No. 
105-206, 112 Stat. 685, 865-66 (1998).  However, the new 
section 1103 applies only to claims filed after June 9, 1998, 
and does not affect claimants who filed claims on or before 
June 9, 1998, such as the claim filed in 1997 by the veteran 
in this case.

Precedential opinions of the VA Office of General Counsel 
established that service connection for death or disability 
may be awarded: 1) on a direct basis if the evidence 
establishes that an underlying disease or injury was caused 
by tobacco use during service, and 2) on a secondary basis in 
cases of death or disability attributable to tobacco use 
subsequent to military service if nicotine addiction arose in 
service and was proximate cause of the death or disability.

Under certain circumstances, death or disability resulting 
from the identifiable residuals of disease due to tobacco use 
during service is compensable under the law governing VA 
benefits.  VAOPGCPREC 2-93; 58 Fed. Reg. 42756 (1993).  This 
does not mean that service connection will be established for 
a disease related to tobacco use if the claimant smoked 
during service.  Id.  Rather, any disability related to 
tobacco use that is not diagnosed until after service would 
not be precluded from service connection; however, it must be 
demonstrated that the disability resulted from use of tobacco 
during service, and the possible effect of smoking before or 
after service must be taken into consideration.

Under applicable criteria, once service connection has been 
granted, it can be severed only upon the Secretary's showing 
that the final rating decision granting service connection 
was "clearly and unmistakably erroneous," and only after 
certain procedural safeguards have been met.  38 C.F.R. § 
3.105(d); see also Daniels v. Gober, 10 Vet. App. 474, 478 
(1997); Graves v. Brown, 6 Vet. App. 166 (1994).

Specifically, when severance of service connection is 
warranted, a rating proposing severance will be prepared 
setting forth all material facts and reasons.  The claimant 
will be notified at his or her latest address of record of 
the contemplated action and furnished detailed reasons 
therefore and will be given 60 days for the presentation of 
additional evidence to show that service connection should be 
maintained.  38 C.F.R. § 3.105(d); see Baughman v. Derwinski, 
1 Vet. App. 563, 566 (1991).

The Court has held that 38 C.F.R. § 3.105(d) places the same 
burden of proof on VA when it seeks to sever service 
connection as 38 C.F.R. § 3.105(a) places upon a claimant 
seeking to have an unfavorable previous determination 
overturned.  See Baughman, 1 Vet. App. at 566.

Clear and unmistakable error (CUE) is defined as 

a very specific and rare kind of 
"error."  It is the kind of error, of 
fact or of law, that when called to the 
attention of later reviewers compels the 
conclusion, to which reasonable minds 
could not differ, that the result would 
have been manifestly different but for 
the error.  

Fugo v. Brown, 6 Vet. App. 40, 43 (1993).

To determine whether CUE was present under 38 C.F.R. § 
3.105(a) in a prior determination, either the correct facts, 
as they were known at the time, were not before the 
adjudicator (i.e., more than a simple disagreement as to how 
the facts were weighed or evaluated) or the statutory or 
regulatory provisions extant at the time were incorrectly 
applied; the error must be undebatable and of the sort which, 
had it not been made, would have manifestly changed the 
outcome at the time it was made; and a determination that 
there was clear and unmistakable error must be based on the 
record and law that existed at the time of the prior 
adjudication in question.  Damrel v. Brown, 6 Vet. App. 242, 
245 (1994); Russell v. Principi, 3 Vet. App. 310, 313-14 
(1992) (en banc)).

However, it has been held that although the same standards 
apply in a determination of CUE error in a final decision 
under section 3.105(a) and a determination as to whether a 
decision granting service connection was the product of CUE 
for the purpose of severing service connection under section 
3.105(d), section 3.105(d) does not limit the reviewable 
evidence to that which was before the RO in making its 
initial service connection award.  Daniels, 10 Vet. App. at 
480.

The Court reasoned that because 38 C.F.R. § 3.105(d) 
specifically states, "[a] change in diagnosis may be accepted 
as a basis for severance," the regulation clearly 
contemplates the consideration of evidence acquired after the 
original granting of service connection.  Thus, 

[i]f the Court were to conclude that ... 
a service-connection award can be 
terminated pursuant to § 3.105(d) only on 
the basis of the law and record as it 
existed at the time of the award thereof, 
VA would be placed in the impossible 
situation of being forever bound to a 
prior determination regardless of changes 
in the law or later developments in the 
factual record.  

Id.

Factual Background

There is no reference in the veteran's service medical 
records to smoking and no evidence of bronchitis, including 
on discharge examination in July 1964.

According to an undated statement from the veteran's uncle, 
the veteran did not smoke when he entered service.

The initial medical evidence of smoking on file is in a VA 
outpatient record dated in December 1981, which noted that 
the veteran had been advised that smoking was hazardous to 
his health.

Subsequent VA and private medical records beginning in 
October 1994 continue to note that the veteran was a smoker.  
He indicated in private treatment records for October 1994 
that he had smoked up to 3 packs a day for 39 years.  

A claim for service connection for nicotine dependence was 
received from the veteran by VA in November 1997. 

According to an August 1998 statement from G. C. Evans, M.D., 
the veteran had a nicotine dependence acquired in service 
that caused his chronic obstructive pulmonary disease.  

It was noted on VA examination in October 1998 that the 
veteran's chronic bronchitis could be related to smoking.

The veteran said on VA psychiatric examination in October 
1998 that he began smoking in service in 1962; nicotine 
dependence was diagnosed.  The veteran noted on VA lung and 
heart examination in October 1998 that he had smoked for 45 
years.  

Service connection for nicotine addiction was granted by 
rating decision in January 1999; a zero percent evaluation 
was assigned effective November 12, 1997.  Under "Reasons 
and Bases," the RO noted that 

[s]ervice connection may be granted for 
specific diseases or conditions which are 
presumed to have been caused by service 
if manifested to a compensable degree 
following military discharge.  Although 
not shown in service, service connection 
for nicotine addiction has been granted 
on the basis of presumption.  

Service connection for chronic bronchitis was granted by this 
rating decision as related to the newly service-connected 
nicotine addition.

The veteran said on VA examination in August 1999 that he 
started smoking in service at age 21.  The diagnosis on VA 
lung examination in August 1999 was chronic bronchitis 
related to cigarette smoking.  

Nicotine dependence was diagnosed on VA examination in July 
1999, at which time the claims files were unavailable, and 
again in a VA Addendum in April 2000, at which time the 
claims files had been reviewed.

A September 2000 rating decision proposed to sever service 
connection for nicotine addiction and chronic bronchitis 
because the January 1999 rating decision contained CUE in the 
citation of the wrong regulations and the citation and 
evaluation of evidence relied upon to establish service 
connection.  A letter was sent to the veteran at his address 
of record later in September 2000 informing him of the 
proposed severance of service connection for nicotine 
addiction and chronic bronchitis and explaining that he had 
60 days to submit any new and material evidence to show that 
these conditions were incurred in or aggravated by military 
service and should not be severed or to request a personal 
hearing.

According to a November 2000 statement from Dr. Evans, the 
veteran's cigarette smoking due to service resulted in 
bronchitis.
An undated statement was received from the veteran, 
apparently in November 2000, in which he noted that his 
diagnosis of nicotine addiction was confirmed by a VA doctor.

A December 2000 rating decision severed service connection 
for nicotine addiction and chronic bronchitis effective March 
1, 2001.

An April 2001 report from Arkansas Psychological Services 
reveals that, according to the veteran, he became dependent 
upon nicotine during service.

Nicotine dependence was also diagnosed on VA hospitalization 
in February 2002.

Analysis

The rating decision of September 2000 proposing severance of 
service connection for nicotine addiction and chronic 
bronchitis set forth all material facts and reasons for the 
proposed severance.  The veteran was notified of the proposed 
severance by letter dated that month at his address of 
record, and was given an opportunity to present additional 
evidence and offer testimony at a personal hearing.  
Accordingly, the Board finds that the procedural safeguards 
of 38 C.F.R. § 3.105(d) have been met.

In the January 1999 rating decision that granted service 
connection for nicotine addiction and chronic bronchitis, the 
RO granted presumptive service connection for nicotine 
addiction based on post-service diagnoses of nicotine 
addiction by private and VA physicians a number of years 
after service discharge.  The Board notes, however, that 
granting service connection on a presumptive basis is allowed 
under 38 C.F.R. § 3.309 only for specified disabilities that 
do not include nicotine addiction.  Moreover, presumptive 
service connection requires that the disability become 
manifest to a degree of 10 percent or more within one year 
from date of termination of service, which was not shown in 
this case since there is no evidence of nicotine dependence 
or psychiatric symptoms due to nicotine addiction until more 
than 15 years after service discharge.  Additionally, 
although there are post-service diagnoses of nicotine 
addiction on file, they were provided many years after 
service discharge and are essentially based on the veteran's 
own statements that he began smoking in service.  In fact, 
there is no competent, contemporaneous medical evidence that 
he started smoking in service.  The Board would also note 
that the veteran has not been consistent in his statements 
that he began smoking in service, since he noted in a private 
treatment record in October 1994 that he had smoked for 39 
years and he noted on VA examination in October 1998 that he 
had smoked for 45 years, which both indicate that he began 
smoking prior to service.  Hence, the Board concludes that 
the January 1999 rating decision contains CUE in granting 
service connection for nicotine addiction and chronic 
bronchitis.  See Fugo, 6 Vet. App. at 43.  Consequently, 
severance of service connection for nicotine addiction and 
chronic bronchitis was in order.  38 C.F.R. § 3.105(d).

Claims For Service Connection

Law and Regulations 

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303(a).  Service connection may be granted for any 
disease initially diagnosed after service, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 U.S.C.A. 
§ 1113(b); 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 
Vet. App. 503, 505 (1992).

Where a veteran served 90 days or more during a period of war 
or during peacetime service after December 31, 1946, and 
hypertension, heart disease, or sensorineural hearing loss 
becomes manifest to a degree of 10 percent or more within one 
year from date of termination of such service, such disease 
shall be presumed to have been incurred in service, even 
though there is no evidence of such disease during the period 
of service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137; 38 C.F.R. §§ 3.307, 3.309.

In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection may be granted on a secondary basis if 
a claimed disability is found to be proximately due to or 
is the result of a service-connected disability.  See 38 
C.F.R. 3.310(a); Harder v. Brown, 5 Vet. App. 183, 187 
(1993).  Furthermore, service connection may be granted 
for any additional impairment of a non service-connected 
disability by a service-connected disability.  See Allen 
v. Brown, 7 Vet. App. 439, 448 (1995).  

In general, in order to establish service connection on a 
secondary basis, there must be (1) evidence of a current 
disability; (2) evidence of a service-connected disability; 
and (3) medical nexus evidence establishing a connection 
between the service-connected disability and the current 
disability.  See Wallin v. West, 11 Vet. App. 509, 512 
(1998).

For VA rating purposes, the term "hypertension" means that 
diastolic blood pressure is predominately 90 millimeters or 
greater; "isolated systolic hypertension" means that the 
systolic blood pressure is predominately 160 millimeters or 
greater with a diastolic blood pressure of less than 90 
millimeters.  See 38 C.F.R. § 4.104, Diagnostic Code 7101, 
Note 1 (2003).  Hypertension or isolated systolic 
hypertension must be confirmed by readings taken two or more 
times on at least three different days.  See also Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992).

Impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, and 4000 hertz, in ISO units, is 40 decibels or 
greater; or when the auditory thresholds for at least three 
of these frequencies are 26 decibels or greater; or when 
speech recognition scores using the Maryland CNC Test are 
less than 94 percent.  38 C.F.R. § 3.385.

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressors 
actually occurred, and a link, established by medical 
evidence, between the current symptomatology and the claimed 
in-service stressors.  38 C.F.R. § 3.304(f).

With regard to the second PTSD criterion, evidence of in-
service stressors, the evidence necessary to establish that 
the claimed stressor actually occurred varies depending on 
whether it can be determined that the veteran "engaged in 
combat with the enemy."  See 38 U.S.C.A. § 1154(b) (West 
2002); 38 C.F.R. § 3.304(d).  If it is determined through 
military citation or other supportive evidence that a veteran 
engaged in combat with the enemy, and the claimed stressors 
are related to combat, the veteran's lay testimony regarding 
the reported stressors must be accepted as conclusive 
evidence as to their actual occurrence and no further 
development or corroborative evidence will be necessary.  See 
38 C.F.R. § 3.304(f).  

Where a determination is made that the veteran did not 
"engage in combat with the enemy," or the claimed stressor 
is not related to combat, a veteran's lay testimony alone 
will not be enough to establish the occurrence of the alleged 
stressor.  
See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); Dizoglio v. 
Brown, 9 Vet. App. 163, 166  (1996).  In such cases, the 
record must contain service records or other corroborative 
evidence that substantiates or verifies the veteran's 
testimony or statements as to the occurrence of the claimed 
stressor.  See West (Carlton) v. Brown, 7 Vet. App. 70, 76 
(1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  
Moreover, a medical opinion diagnosing PTSD does not suffice 
to verify the occurrence of the claimed in-service stressors.  
See Moreau v. Brown, 9 Vet. App. 389, 395-396 (1996); Cohen 
v. Brown, 10 Vet. App. 128, 142 (1997).

Service Connection For Hypertension And Heart Disease

Factual Background

The veteran's service medical records do not contain any 
complaints or findings of hypertension or heart disability, 
and his heart and vascular system were normal on discharge 
physical examination in July 1964, at which time his blood 
pressure was 106/62.

Hypertension was initially diagnosed in VA outpatient records 
dated in May 1981.  There are multiple subsequent diagnoses 
of hypertension in VA and private treatment records on file.  

Mild diffuse coronary artery disease was diagnosed in a 
private hospital record dated in June 1992.  Organic heart 
disease with diffuse arteriosclerosis, hypertensive vascular 
disease, and generalized vascular disease made worse by 
smoking were diagnosed on VA examination in October 1998. 

According to a May 1999 statement from Dr. Evans, there was a 
causal relationship between the veteran's nicotine addiction 
and his heart disease.  

According to an October 1999 opinion from a VA examiner, the 
veteran's heart disease was related to smoking but his 
hypertension was not related to smoking.  



Analysis 

Although there is medical evidence of current hypertension 
and heart disease, there is no evidence of hypertension or 
heart disease in service, including on discharge examination 
in July 1964.  Moreover, there is no evidence of hypertension 
or heart disease until a number of years after service 
discharge.  Consequently, the claims for service connection 
for hypertension and heart disease, on either a direct or 
presumptive basis, could be denied on that basis alone.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999); Wallin v. 
West, 11 Vet. App. 509, 512 (1998).

Moreover, the Board finds that there is a lack of evidence of 
a nexus between the veteran's current hypertension and heart 
disease and his military service, on a secondary basis.  The 
only evidence on file of a nexus between heart disease and 
service is the May 1999 statement from Dr. Evans linking the 
veteran's heart disease to.  However, since nicotine 
addiction is not service-connected, Dr. Evan's statement is 
not probative of a nexus between the veteran's post-service 
heart disease and a service-connected disorder.  
Consequently, entitlement to service connection for 
hypertension and heart disease is not warranted either 
directly due to service or secondary to a service-connected 
disability.

Despite the veteran's hearing testimony before the Board in 
support of his claim, it is now well established that lay 
statements cannot be used to establish a nexus between a 
current disability and service.  Although a lay statement can 
establish an event occurred in service, a layperson without 
medical training, such as the veteran, is not qualified to 
render a medical opinion regarding the etiology of disorders 
and disabilities that occurred a number of years earlier.  
See Cromley v. Brown, 7 Vet. App. 376, 379 (1995); Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-5 (1992).  

Finally, in reaching this decision the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the veteran's claim, the doctrine 
is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).



Service Connection For A Psychiatric Disability, To Include 
PTSD

Factual Background

The veteran's service medical records do not contain any 
complaints or adverse finding of psychiatric disability; 
including on discharge examination in July 1964.

Problems with depression and anxiety due to the veteran's 
family situation, as well as an adjustment disorder, were 
initially noted in treatment records dated in December 1981.  
Depression was also noted in treatment records in April 1998.

According to an April 1998 statement from Dr. Evans, the 
veteran has developed PTSD as a result of his dealings with 
VA over the previous seven years.  

According to a January 2001 report from Arkansas 
Psychological Services, in light of the well-known pattern of 
emotional distress and disturbance associated with long-
standing physical disability, it was likely that some of the 
veteran's disorder mood symptoms were secondary to the stress 
of coping with his history of chronic physical symptoms of 
sinusitis, rhinitis, and headaches.

A depressive disorder was diagnosed on VA examination in 
November 2001, but the examiner was unable to determine the 
etiology of the disorder.

The veteran was hospitalized in February 2002 for observation 
and evaluation and his claims file was reviewed.  It was 
concluded by the VA examiner that the veteran had a 
depressive disorder that began after service and that the 
disorder was not likely to be related to service or service-
connected disability.  

According to an April 2002 report from Arkansas Psychological 
Services, the veteran's mood disorder could be associated 
with his other medical symptoms, namely his back pain.  



Analysis 

The above evidence shows that there is no reference to 
psychiatric disability in service or for many years 
thereafter and no opinion linking a psychiatric disability to 
service.  Since there is no evidence on file that the veteran 
has a psychiatric disability directly related to service, 
service connection is not warranted on a direct basis.  
Consequently, it must be determined whether the veteran has a 
psychiatric disability secondary to a service-connected 
disorder.  

Although there is a private opinion in January 2001 from 
Arkansas Psychological Services apparently linking the 
veteran's mood disorder to his service-connected sinusitis 
and rhinitis disability, an April 2002 report from the same 
examiner only notes a possible link between the veteran's 
mood disorder and his back problems.

The Board finds the February 2002 VA examiner's opinion, 
which is the only other nexus opinion on file addressing the 
veteran's mood disorder and is based on examination and a 
review of the claims files, to be more credible.  See Owens 
v. Brown, 7 Vet. App. 429, 433 (1995); Gabrielson v. Brown, 7 
Vet. App. 36, 40 (1994).  According to the February 2002 
opinion, the veteran's depressive disorder began after 
service and was not likely related to service or to service-
connected respiratory disability.  Consequently, the Board 
concludes that a current psychiatric disability is not 
secondary to a service-connected disorder.  Therefore, 
entitlement to service connection for a psychiatric 
disability other than PTSD, to include as secondary to 
service-connected disability, is not warranted.

With respect to a claim for service connection for PTSD, the 
Board would note that the only diagnosis of PTSD is by Dr. 
Evans in April 1998, which was said to be related to the 
veteran's dealings with VA over the years.  However, since 
the veteran did not serve during wartime and was not engaged 
in combat, in order to warrant entitlement to service 
connection for PTSD there must be credible evidence of a 
service stressor.  In the veteran's case, the stressor 
occurred after, rather than during, service.  Consequently, 
the criteria needed to warrant service connection for PTSD is 
not shown and service connection for PTSD must also be 
denied.  

Since the evidence is not in relative equipoise, the doctrine 
of reasonable doubt is not for application, and service 
connection for psychiatric disability, to include PTSD, is 
not warranted.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Service Connection For Hearing Loss And Tinnitus

Factual Background

The veteran's service medical records do not reveal any 
complaints or adverse findings of hearing loss or tinnitus.  
Audiology evaluation on discharge examination in July 1964 
revealed pure tone thresholds, converted to ISO units, from 
500 to 4000 hertz of 20 decibels or lower.

A VA audiology evaluation in July 1991 showed moderately 
severe sensorineural hearing loss in the left ear.  A VA 
examination in June 1995 diagnosed hearing impairment.

September 1991 statements in support of the veteran's claim 
from friends and family are to the effect that the veteran 
did not have a hearing problem when he entered service but 
did have a problem upon his return home.

The impression on VA audiological examination in June 1997 
was asymmetric sensorineural hearing loss, worse on the left, 
probably associated with noise exposure.

According to a July 1998 statement in support of the 
veteran's claim from a soldier who served with the veteran, 
the veteran was hard of hearing in service.

According to a November 1998 private hearing evaluation, the 
veteran had sensorineural hearing loss in the left ear.

On VA audiological evaluation in September 1999, the examiner 
concluded that it was less likely than not that the veteran's 
hearing loss and tinnitus were due to service acoustic 
trauma.


The veteran testified at his personal hearing in November 
2003 that his hearing loss and tinnitus began in service as 
the result of exposure to acoustic trauma from jet engines.

Analysis

The Board notes that there is no evidence of hearing loss or 
tinnitus in service or for many years after discharge.  A 
moderately severe sensorineural hearing loss in the left ear 
was shown in July 1991, but there is no medical evidence on 
file linking the current hearing loss and complaints of 
tinnitus to service.  In fact, the only nexus opinion on 
file, the VA opinion in September 1999, concludes that a 
causal connection between the current hearing loss and 
tinnitus and service is less likely than not, which is 
adverse to the veteran's claims.  Consequently, since there 
is no evidence of hearing loss or tinnitus in service and no 
nexus evidence in favor of the claims, service connection for 
hearing loss and tinnitus is not warranted.  

Although there are lay statements on file to the effect that 
the veteran first had a hearing problem in service, the 
audiological evaluation at discharge does not show a hearing 
problem.  Additionally, as noted above, a layman is not 
competent to comment on medical matters such as the cause of 
a disability.  See Espiritu, 2 Vet. App. at 494-5; see also 
38 C.F.R. § 3.159 (a)(1) (competent medical evidence means 
evidence provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions).  

Since the evidence is not in relative equipoise, the doctrine 
of reasonable doubt is not for application, and service 
connection for hearing loss and tinnitus is not warranted.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Service Connection For Headaches

Factual Background

The veteran's service medical records reveal that he 
complained in March 1961 of headaches, which were described 
as sharp and occurring between the eyebrows, and sinusitis 
was suspected.  It was noted in March 1962 that the veteran 
had a severe sinus headache with mucopurulent coryza.  His 
head was normal on discharge examination in July 1964.

The initial post-service complaint involving headaches was in 
VA treatment records for July 1981, at which time the veteran 
complained of headaches for the past week after he ran out of 
blood pressure medication.  Subsequent VA and private 
treatment records reveal complaints of headaches.  According 
to a January 1991 statement from B. E. Holmes, M.D., he had 
not treated the veteran for headaches prior to February 13, 
1967.  

Lay statements from September 1991 reveal problems with 
headaches back to 1973.  

A VA physician concluded in June 1997, that the majority of 
the veteran's headaches were unrelated to nasal symptoms.  

The examiner's impressions on VA neurologic examination in 
August 1999 were a history of episodic headaches in service 
associated with sinusitis; chronic muscle tension headaches 
occurring daily, onset 15-20 years ago, most probably 
exacerbated by chronic analgesic rebound headaches; and 
normal neurological examination.  The examiner concluded that 
the veteran's muscle tension headaches were unrelated to 
service.

Analysis

The evidence on file contains a number of diagnoses of 
headaches since service.  While the veteran did complain of 
headaches in service, they were considered to be related to 
his sinus problems and he was subsequently granted service 
connection for sinusitis and rhinitis with headaches.  
Consequently, service connection for headaches associated 
with sinusitis and rhinitis have already been granted service 
connection.  

Service connection is not warranted for headaches because 
there is no medical evidence of a nexus between the veteran's 
current muscle tension headaches and service.  In fact, the 
only medical nexus opinion on file, in the August 1999 VA 
neurology report, concludes that the veteran's muscle tension 
headaches are unrelated to service.  

Consequently, since there is no evidence of muscle tension 
headaches in service and no nexus evidence in favor of the 
claim, service connection for headaches is not warranted.  

Since the preponderance is against the veteran's claim, the 
doctrine of reasonable doubt is not for application, and 
service connection for headaches other than those currently 
service connected as secondary to sinusitis and rhinitis is 
not warranted.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Service Connection For Disability Manifested By Dizziness And 
For Meniere's Disease

Factual Background

The veteran's service medical records do not contain any 
complaints or findings of either dizziness or symptomatology 
indicative of Meniere's disease.

The initial post-service medical evidence of either dizziness 
or Meniere's disease was in VA treatment records dated in 
February 1990, when it was noted that the veteran had 
dizziness.  A diagnosis of questionable Meniere's disease was 
made in June 1991.  The first clear diagnosis of Meniere's 
disease, found in the left ear, was made by J. R. E. Dickins, 
M.D., in November 1994.  Dizziness was also noted in private 
treatment records dated in October 1996.

According to VA treatment records in December 1998, a history 
of Meniere's disease since 1970 was reported.  It was 
concluded on VA neurological examination in August 1999, that 
the veteran's Meniere's disease was unrelated to his service-
connected sinusitis or rhinitis.  It was concluded on VA 
audiological evaluation in September 1999 that it was less 
likely than not that the veteran's Meniere's disease was due 
to service acoustic trauma.  Magnetic resonance imaging of 
the brain in February 2000 was normal.  

Analysis

Although there is current evidence of Meniere's disease, 
there is no current diagnosis of a separate disability 
manifested by dizziness.  Additionally, there is no evidence 
of either a disability manifested by dizziness or Meniere's 
disease in service.  The Board would also note that there is 
no medical evidence of a nexus between the veteran's current 
Meniere's disease and service.  The VA medical nexus opinions 
on file, in August and September 1999, conclude that the 
veteran's Meniere's disease is not causally related to either 
service acoustic trauma or his service-connected sinusitis 
and rhinitis.  

Because there is no evidence of either a disability 
manifested by dizziness or of Meniere's disease in service 
and no nexus evidence in support of either claim, service 
connection for disability manifested by dizziness and for 
Meniere's disease is not warranted.  

Since the preponderance is against the veteran's claims, the 
doctrine of reasonable doubt is not for application, and 
service connection for a disability manifested by dizziness 
and for Meniere's disease is not warranted.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

Claims For Increased Ratings For Nicotine Addiction And 
Chronic Bronchitis

Factual Background

A claim for service connection for nicotine dependence, 
received from the veteran by VA in November 1997, was granted 
by rating decision in January 1999; a zero percent evaluation 
was assigned effective November 12, 1997.  Service connection 
for chronic bronchitis was granted by this rating decision as 
related to the newly service-connected nicotine addition; a 
zero percent evaluation was assigned effective November 12, 
1997.


A December 2000 rating decision severed service connection 
for nicotine addiction and for chronic bronchitis effective 
March 1, 2001. 

Laws and Regulations

The Secretary of VA (Secretary) shall decide all questions of 
law and fact necessary to a decision by the Secretary under a 
law that affects the provision of benefits by the Secretary 
to veterans or the dependents or survivors of veterans.  38 
U.S.C.A. § 511(a).

All questions in a matter that under section 511(a) of this 
title are subject to decision by the Secretary shall be 
subject to one review on appeal to the Secretary.  Final 
decisions on such appeals shall be made by the Board.  
Decisions of the Board shall be based on the entire record in 
the proceeding and upon consideration of all evidence and 
material of record and applicable provisions of law and 
regulation.  38 U.S.C.A. § 7104(a).

The Board may dismiss any appeal that fails to allege error 
of fact or law in the determination being appealed.  38 
U.S.C.A. § 7105.

The Board's jurisdiction extends to "[a]ll questions of law 
and fact necessary to a decision by the [Secretary] under a 
law that affects the provision of benefits by the Secretary. 
. . ."  38 C.F.R. § 20.101(a).

Analysis

As noted above, the Board's jurisdiction extends to "[a]ll 
questions of law and fact necessary to a decision by the 
[Secretary] under a law that affects the provision of 
benefits by the Secretary. . . ."  38 C.F.R. § 20.101(a).  In 
this respect, however, the Board would note the above finding 
that the RO's December 2000 severance of entitlement to 
service connection for nicotine addiction and for chronic 
bronchitis was correct.  Therefore, because service 
connection is no longer in effect for nicotine addiction and 
chronic bronchitis, there is no longer a question or 
controversy remaining with respect to the issues of 
entitlement to compensable evaluations for nicotine addiction 
and chronic bronchitis.  38 U.S.C.A. §§ 511, 7104, 7105; 38 
C.F.R. § 20.101.  Consequently, the issues of entitlement to 
compensable ratings for service-connected nicotine addiction 
and chronic bronchitis are moot, and the Board may not 
exercise jurisdiction over those issues.  Green v. West, 11 
Vet. App. 472, 476 (1998).  

Claims For An Increased Rating For Upper Respiratory 
Disability And A Total Rating 

Common Factual Background

Service medical records dated in March 1961 reveal complaints 
of frontal headaches; mild rhinitis was found.  X-rays of the 
sinuses were considered normal.  Frontal sinusitis was 
diagnosed later in service.  The sinuses were noted to be 
normal on the veteran's July 1964 discharge examination 
report.

According to a May 1995 statement from Dr. Evans, two polyps 
in the sinus area were identified by x-rays in March 1961.

VA outpatient records dated from December 1995 to June 1997 
reveal recurrent rhinosinusitis.

According to a June 1996 statement from Dr. Evans, the 
veteran had nasal polyps that were causing his chronic 
headaches.

On VA examination in August 1996, the assessment was 
refractory sinus symptoms with significant nasal and 
postnasal drip.  A computed tomography (CT) scan of the 
sinuses was clear.

According to a December 1996 report from D. L. Harshfield, 
M.D., x-rays of the sinuses showed increased density in the 
maxillary sinuses.

The impression on VA examination in May 1997 was nasal 
obstruction.  The impression on VA examination in June 1997 
was recurrent granule sinusitis with seasonal allergic 
rhinitis.  

A July 1997 rating decision granted service connection for 
recurrent granule sinusitis and seasonal allergic rhinitis 
with headaches; a 10 percent evaluation was assigned 
effective March 26, 1991.  The veteran timely appealed the 
assigned rating, and a February 1998 Supplemental Statement 
of the Case assigned a 30 percent evaluation for recurrent 
granule sinusitis and seasonal allergic rhinitis with 
headaches effective March 26, 1991.  The veteran continued to 
appeal the assigned evaluation.

The diagnosis on VA examination in November 1997 was allergic 
rhinitis and recurrent sinusitis.

VA outpatient records dated from December 2000 to November 
2001 reveal that, in September 2001, the assessment was 
chronic sinus complaints with halitosis.  According to VA 
treatment records for October 2001, the veteran did not have 
symptoms of ongoing chronic sinusitis other than intermittent 
bilateral nasal congestion.  Examination revealed a mildly 
inflamed nasal mucosa on both sides.  His bilateral inferior 
turbinates were enlarged and were taking up a significant 
portion of the nasal airway.  There was no discharge, 
drainage, or purulence; there was also no evidence of chronic 
postnasal drainage, since there was no "cobblestoning" or 
streaking.  A review of a recent CT scan of the sinuses was 
reported to show no significant evidence of chronic sinusitis 
within the paranasal sinuses.  The impressions were no 
evidence of chronic sinusitis, inferior turbinate 
hypertrophy, and chronic halitosis.

According to a September 2001 medical report from R. A. 
Harron, M.D., a July 2001 chest x-ray showed bilateral 
interstitial fibrosis consistent with asbestosis.

An April 2002 medical report from C. L. John, M.D., contains 
a diagnosis that the veteran has asbestosis related lung 
disease.  The diagnoses by Dr. John after pulmonary function 
tests in April 2002 were minimal obstructive airways and 
minimal diffusion defect.

VA outpatient records for August 2002 reveal the notation of 
allergic rhinitis and possible sinusitis.  It was reported in 
October 2002 that there was no evidence of sinus disease.

On VA lung evaluation in July 2003, it was noted that the 
veteran had never been hospitalized for lung disease.  He was 
taking medication for his lung disability.  There were no 
wheezes, rales, or rhonchi on physical examination.  The 
diagnosis was asbestosis related lung disease.  Pulmonary 
function tests in July 2003 revealed prebronchodilator forced 
vital capacity (FVC) of 97 percent of predicted and post-
bronchodilator FVC of 96 percent of predicted.  Diffusion 
capacity of the lung for carbon monoxide by the single breath 
method (DLCO (SB)) was 74 percent of predicted.  A chest X-
ray revealed stable chest findings with mild cardiomegaly.

The veteran complained on VA examination in July 2003 of 
nasal polyps, frontal headaches, and nasal mucus crusting in 
the nose with nasal blockage.  The veteran said that his 
nasal symptoms were so severe that he must stay in his house 
with multiple filters running because if he went outside, the 
blockage would become severe.  It was noted that the veteran 
had undergone a bilateral inferior turbinate trim in November 
2000 and that mild sinusitis of the left maxillary and 
bilateral ethmoid sinuses was diagnosed on CT scan in October 
2001.  Physical examination revealed good nasal airway, 
bilaterally, with very slight drying of the nasal mucosa 
membrane.  There was no mass, purulent discharge, or other 
obstruction.  There were some mucus inclusion cysts of the 
maxillary sinuses but no evidence of nasal polyps.  It was 
felt unlikely that the veteran's sinus problem would warrant 
an inability to be employed.  The impressions were sinusitis 
without evidence of nasal polyps and headaches.

After a review of the claims files, the VA examiner who 
conducted the lung evaluation in July 2003 concluded in 
September 2003 that it was at least as likely as not that the 
veteran's asbestos related lung disease began in service.

According to a September 2003 VA Addendum to the July 2003 
examination report, the veteran's sinusitis and rhinitis, 
without reference to his lung disability, would not prevent 
gainful employment.  The examiner noted that although the 
number of episodes of sinusitis per year was difficult to 
ascertain, and the veteran was never completely clear of 
complaints of nasal obstruction, he appeared to have had a 
minimal number of incapacitating episodes per year.  The 
sinusitis problems were considered probably minimal and his 
headaches were associated with tension and migraine.  It was 
noted that the dryness of the mucous membranes represented 
some atrophic rhinitis.  The evidence did not show greater 
than a 20 percent obstruction on either side of the nose.  
The examiner concluded, after a review of the record, that 
the inferior turbinate surgery performed in November 2000 was 
the only sinus surgery that the veteran had undergone.

The veteran testified at his personal hearing before the 
Board in November 2003 that he continues to have chronic and 
severe sinus problems.

Increased Rating For Sinusitis and Rhinitis With Headaches

Law and Regulations 

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule).  38 C.F.R. 
Part 4 (2003).  The percentage ratings contained in the 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2003).  Separate 
diagnostic codes identify the various disabilities.

This case involves the veteran's appeal of the initial 
assignment of a disability rating for the veteran's 
service-connected sinusitis and rhinitis with headaches.  In 
Fenderson v. West, 12 Vet. App. 119 (1999), it was held that 
evidence to be considered in the appeal of an initial 
assignment of a rating disability was not limited to that 
reflecting the then current severity of the disorder.  In 
Fenderson, the Court also discussed the concept of the 
"staging" of ratings, finding that, in cases where an 
initially assigned disability evaluation has been disagreed 
with, it was possible for a veteran to be awarded separate 
percentage evaluations for separate periods based on the 
facts found during the appeal period.  

This case also involves disabilities in which the schedular 
criteria have changed during the pendency of the veteran's 
appeal.  In Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 
2003), the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) overruled Karnas v. Derwinski, 1 
Vet. App. 308 (1991), to the extent it conflicts with the 
precedents of the United States Supreme Court (Supreme Court) 
and the Federal Circuit.  Karnas is inconsistent with Supreme 
Court and Federal Circuit precedent insofar as Karnas 
provides that, when a statute or regulation changes while a 
claim is pending before VA or a court, whichever version of 
the statute or regulation is most favorable to the claimant 
will govern unless the statute or regulation clearly 
specifies otherwise.  Accordingly, the rule adopted in Karnas 
no longer applies in determining whether a new statute or 
regulation applies to a pending claim.  

Additionally, VA's Office of General Counsel has determined 
that the amended rating criteria can be applied only for 
periods from and after the effective date of the regulatory 
change.  The Board can apply only the prior regulation to 
rate the veteran's disability for periods preceding the 
effective date of the regulatory change.  See VAOPGCPREC 3-
00; 65 Fed. Reg. 33422 (2000).

We note that the RO, as agency of original jurisdiction, had 
already considered rating the veteran's sinusitis and 
rhinitis with headaches under both the old and new criteria 
in the July 1997 Statement of the Case and the February 1998 
Supplemental Statement of the Case.  Therefore, there is no 
prejudice to the veteran for the Board to apply the 
regulatory revisions in our appellate adjudication.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).

Specific Schedular Criteria

Effective October 7, 1996, VA revised the criteria for 
diagnosing and evaluating respiratory disabilities.  61 Fed. 
Reg. 46720-731 (September 5, 1996).  


Under rating criteria in effect prior to October 7, 1996, 
chronic atrophic rhinitis, with definite atrophy of 
intranasal structure, and moderate secretion, warrants a 10 
percent rating.  If there is moderate crusting and ozena, and 
atrophic changes, a 30 percent rating is warranted.  And if 
there is massive crusting and marked ozena, with anosmia, a 
50 percent rating is warranted.  38 C.F.R. § 4.97, Diagnostic 
Code 6501 (1996).  

According to new Diagnostic Code 6522, effective October 7, 
1996, a 10 percent evaluation is assigned for allergic or 
vasomotor rhinitis without polyps but with greater than 50 
percent obstruction of nasal passage on both sides or 
complete obstruction on one side; a 30 percent evaluation is 
assigned when there are polyps.  38 C.F.R. § 4.97, Diagnostic 
Code 6522 (2003). 

Under rating criteria in effect prior to October 7, 1996, a 
10 percent rating was assigned for sinusitis that was 
moderate, and characterized by discharge or crusting or 
scabbing, with infrequent headaches.  A 30 percent rating was 
assigned for sinusitis that was severe, with frequently 
incapacitating recurrences, severe and frequent headaches, 
and purulent discharge or crusting reflecting purulence.  A 
50 percent was assigned for postoperative sinusitis, 
following radical operation, with chronic osteomyelitis 
requiring repeated curettage or severe symptoms after 
repeated operations.  38 C.F.R. § 4.97, Diagnostic Codes 6513 
(1996).

According to current Diagnostic Code 6513, a 10 percent 
rating is assigned for chronic sinusitis manifested by one or 
two incapacitating episodes per year of sinusitis requiring 
prolonged (lasting four to six weeks) antibiotic treatment, 
or; three to six non-incapacitating episodes per year of 
sinusitis characterized by headaches, pain, and purulent 
discharge or crusting.  A 30 percent rating is warranted for 
three or more incapacitating episodes per year of sinusitis 
requiring prolonged (lasting four to six weeks) antibiotic 
treatment, or; more than six non- incapacitating episodes per 
year of sinusitis characterized by headaches, pain, and 
purulent discharge or crusting.  A 50 percent rating is 
warranted following radical surgery with chronic 
osteomyelitis or; near constant sinusitis characterized by 
headaches, pain, and tenderness of the affected sinus, and 
purulent discharge or crusting after repeated surgeries.  An 
incapacitating episode means one that requires bed rest and 
treatment by a physician.  38 C.F.R. § 4.97, Diagnostic Code 
6513 (2003).

Analysis

The veteran is seeking an initial rating in excess of 30 
percent for his service-connected sinusitis and rhinitis with 
headaches.  

As noted above, the Board can apply only the prior regulation 
to rate the veteran's disability for periods preceding the 
effective date of the regulatory change.  See VAOPGCPREC 3-
00; 65 Fed. Reg. 33422 (2000).  Consequently, the Board must 
initially evaluate the medical evidence to determine the 
appropriate rating under the old rating criteria.  

The only medical records dated between March 1991 and October 
1996 are the May 1995 and June 1996 statements from Dr. 
Evans, the outpatient records beginning in December 1995, and 
the August 1996 VA examination report.  

Dr. Evans' May 1995 report referred to an alleged nasal polyp 
in service and not to his condition after March 1991.  
Additionally, the veteran's service medical records do not 
contain any notation of a nasal polyp.  In fact, x-rays of 
the sinuses in March 1961 were normal.  Although the June 
1996 statement from Dr. Evans reported that the veteran had 
nasal polyps, Dr. Evans did not include any supporting 
clinical records, and a CT scan of the sinuses just two 
months later was clear.  VA outpatient records dated from 
December 1995 reveal recurrent rhinosinusitis.  Although the 
assessment in August 1996 was refractory sinus symptoms with 
significant nasal and postnasal drip, as noted above, the CT 
scan of the sinuses was clear.  

The medical evidence prior to October 7, 1996 fails to show 
symptomatology for a compensable evaluation under Diagnostic 
Code 6501 or symptomatology warranting more than a 10 percent 
evaluation under Diagnostic Code 6513, in that there is a 
lack of evidence of chronic atrophic rhinitis, with definite 
atrophy of intranasal structure, and moderate secretion, as 
well as a lack of evidence of more than moderate sinusitis 
characterized by discharge or crusting or scabbing, with 
infrequent headaches.  There is no medical evidence of severe 
sinusitis with frequently incapacitating recurrences, severe 
and frequent headaches, and purulent discharge or crusting 
reflecting purulence.  Consequently, an initial rating in 
excess of 30 percent is not warranted prior to October 7, 
1996, for service-connected sinusitis and rhinitis with 
headaches. 

Turning to the current rating criteria, the Board notes that 
30 percent is the maximum schedular rating provided under 
Diagnostic Code 6522 for rhinitis and that the medical 
evidence since October 1996 does not show polyps or 
significant obstruction of the nasal passages, since no more 
than 20 percent of each nasal passage was obstructed on VA 
examination in September 2003.  Consequently, an initial 
evaluation in excess of 30 percent cannot be assigned under 
Diagnostic Code 6522.

The Board also finds that a evaluation in excess of 30 
percent is not warranted under Diagnostic Code 6513.  Since 
the veteran's only nasal surgery is the November 2000 
inferior turbinate trim, the veteran has not had radical 
surgery with chronic osteomyelitis.  Moreover, although there 
are recurrent complaints of sinusitis on file, the evidence 
does not show near constant sinusitis characterized by 
headaches, pain, and tenderness of the affected sinus, and 
either purulent discharge or crusting after repeated 
surgeries.  In fact, there was no sinus discharge on 
evaluations in October 2001, August 2002, and July 2003, and 
the sinusitis problems were considered probably minimal in 
September 2003.  

Finally, the Board notes that providing separate ratings for 
sinusitis and for rhinitis would not lead to a higher overall 
evaluation for upper respiratory disability because the lack 
of medical evidence of polyps and of significant sinus 
symptoms would not warrant more than 10 percent for either 
disability under the rating schedule.

Since the medical evidence of record relied on by the Board 
is generally consistent and does not show any significant 
increase or decrease in symptomatology since March 1991, the 
Board concludes that staged ratings are not warranted for the 
veteran's service-connected sinusitis and rhinitis with 
headaches.  See Fenderson v. West, 12 Vet. App. 119 (1999).  

The Board has also reviewed the record with consideration of 
38 C.F.R. § 3.321(b).  The Board does not find any evidence 
that the veteran's sinusitis and rhinitis with headaches 
markedly interferes with employment or that the veteran has 
been frequently hospitalized due to the disability.  In fact, 
VA examinations in October 2001, August 2002, and July 2003 
did not show significant upper respiratory symptomatology, 
and it was concluded in September 2003 that the sinusitis and 
rhinitis with headaches did not cause unemployability.  
Accordingly, the RO's decision not to refer the issue for 
extraschedular consideration to the Chief Benefits Director 
or the Director, Compensation and Pension Service was 
correct. 

In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the veteran's claim, the doctrine is not 
for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

Total Rating 

Laws and Regulations

VA will grant a total rating for compensation purposes based 
on unemployability when the evidence shows that the veteran 
is precluded, by reason of service-connected disabilities, 
from obtaining and maintaining any form of gainful employment 
consistent with his education and occupational experience.  
38 C.F.R. §§ 3.340, 3.341, 4.16.

Under the applicable regulations, benefits based on 
individual unemployability are granted only when it is 
established that the service-connected disabilities are so 
severe, standing alone, as to prevent the retaining of 
gainful employment.  Under 38 C.F.R. § 4.16, if there is only 
one such disability, it must be rated at least 60 percent 
disabling to qualify for benefits based on individual 
unemployability.  If there are two or more such disabilities, 
there shall be at least one disability ratable at 40 percent 
or more, and sufficient additional disability to bring the 
combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).
Pursuant to 38 C.F.R. § 4.16(b), when a claimant is unable to 
secure and follow a substantially gainful occupation by 
reason of service-connected disabilities, but fails to meet 
the percentage requirements for eligibility for a total 
rating set forth in 38 C.F.R. § 4.16(a), such case shall be 
submitted to the Director of Compensation and Pension Service 
(C&P) for extraschedular consideration.

Analysis

Service connection is currently in effect for sinusitis and 
rhinitis with headaches, 30 percent disabling, and for 
asbestosis, 10 percent disabling.  The veteran's combined 
rating is 40 percent.  Therefore, the veteran does not meet 
the minimum schedular criteria for a total rating based on 
unemployability.  See 38 C.F.R. § 4.16(a).

A July 1998 Statement of the Case determined that this case 
should not be referred to the Director of C&P for 
extraschedular consideration of a total rating for 
compensation purposes based upon individual unemployability 
because there were no exceptional factors or circumstances 
associated with service-connected disability.  A Supplemental 
Statement of the Case dated in November 2003 continued to 
deny a total disability rating based on individual 
unemployability.

In accordance with 38 C.F.R. § 4.16(b), the Board has also 
considered whether the veteran's claim for a total rating 
based on unemployability due to service-connected disability 
should be referred to the Director of C&P for extra-schedular 
consideration.  

According to the evidence on file, the veteran has completed 
high school and has worked as a truck driver; he lasted 
worked full-time in mid 1985.  Although there is evidence on 
file that the veteran's service-connected disabilities cause 
him some problems, he is being compensated for these 
disabilities under the rating schedule.  In fact, the medical 
evidence on file shows that the veteran's service-connected 
disabilities do not, by themselves, prevent gainful 
employment.  VA examinations in October 2001, August 2002, 
and July 2003 did not reveal significant upper respiratory 
disability.  It was noted by the VA examiner in September 
2003 that the veteran's sinusitis was minimal and that his 
sinusitis and rhinitis with headaches would not preclude 
gainful employment.  Additionally, pulmonary studies in April 
2002 were noted to show only minimal airway disease. 

Therefore, the Board agrees with the RO that the veteran's 
claim for a total disability rating based on individual 
unemployability does not warrant referral to the Director of 
the VA C&P for extra-schedular consideration.  In short, for 
the reasons and bases expressed above, the Board concludes 
that the veteran's claim of entitlement to a total disability 
rating based on individual unemployability is denied. 


ORDER

Entitlement to restoration of service connection for nicotine 
addiction and for chronic bronchitis is denied.  Entitlement 
to service connection for hypertension and for heart disease, 
including as secondary to nicotine addiction, is denied.  
Entitlement to service connection for an acquired psychiatric 
disability, to include PTSD, including as secondary to 
service-connected disability, is denied.  Entitlement to 
service connection for hearing loss and for tinnitus is 
denied.  Entitlement to service connection for headaches, 
other than those associated with rhinitis and sinusitis is 
denied.  Entitlement to service connection for disability 
manifested by dizziness and for Meniere's disease is denied.  

The claims of entitlement to compensable evaluations for 
nicotine addiction and chronic bronchitis are moot and are 
dismissed for lack of jurisdiction.  Entitlement to an 
initial evaluation in excess of 30 percent for sinusitis and 
rhinitis with headaches is denied.  Entitlement to a total 
disability rating based on individual unemployability due to 
service-connected disability is denied.


	                        
____________________________________________
	JOY A. MCDONALD
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



